ACCEPTED
                                                                             01-12-01108-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                         5/5/2015 2:53:36 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                          NO. 01-12-01108-CV

                                                       FILED IN
                                                1st COURT OF APPEALS
                    IN THE COURT OF APPEALS         HOUSTON, TEXAS
                 FOR THE FIRST DISTRICT OF TEXAS5/5/2015 2:53:36 PM
                           AT HOUSTON           CHRISTOPHER A. PRINE
                                                        Clerk



                           TELICIA OWENS,
                              Appellant,

                                   V.

                   AMY RASMUSSEN, M.D.; ET AL.,
                           Appellees.


On Appeal from the 152nd Judicial District Court of Harris County, Texas
                  Trial Court Cause No. 2012-07534


    KENNETH A. TOTZ, D.O., FACEP’S UNOPPOSED MOTION FOR
  EXTENSION OF TIME TO FILE A MOTION FOR REHEARING AND/OR
          A MOTION FOR EN BANC RECONSIDERATION


                             Charles B. Holm
                         State Bar No. 09900300
                              Kyle M. Smith
                         State Bar No. 24054226
                           Holm Bambace LLP
                     1010 Lamar Street, Suite 1100
                             Houston, Texas
                      (713) 652-9700 – Telephone
                       (713) 652-9702 – Facsimile

                    ATTORNEYS FOR APPELLEE,
                   KENNETH A. TOTZ, D.O., FACEP
   KENNETH A. TOTZ, D.O., FACEP’S UNOPPOSED MOTION FOR
 EXTENSION OF TIME TO FILE A MOTION FOR REHEARING AND/OR
         A MOTION FOR EN BANC RECONSIDERATION

      Appellee, KENNETH A. TOTZ, D.O., FACEP (“Dr. Totz”), files this

Unopposed Motion respectfully requesting an extension of forty-five (45)

days to file a Motion for Rehearing and/or a Motion for En Banc

Reconsideration in this matter. In support of the same, Dr. Totz shows the

Court the following:

1.    Appellees are Dr. Totz, Memorial Hermann Hospital System d/b/a

Memorial Hermann – Texas Medical Center, Krista G. Handyside, M.D.,

and Samuel J. Prater, M.D.; Appellant is Telicia Owens.

2.    This Unopposed Motion is filed within any deadlines contemplated

under Texas Rules of Appellate Procedure 10.1, 10.5, and 49.

3.    This Motion for Extension is unopposed.

4.    The Court may grant an extension of time under the authority of

Texas Rule of Appellate Procedure 10.5(b).

5.    This is an unopposed motion requesting an extension of time to file a

Motion for Rehearing and/or a Motion for En Banc Reconsideration of the

Judgment and Opinion entered by this Court on April 23, 2015. The current

deadline to file Dr. Totz’s Motion for Rehearing and/or Motion for En Banc

Reconsideration is May 8, 2015.
                                     2
6.    Dr. Totz requests an additional forty-five (45) days to file his Motion

for Rehearing and/or Motion for En Banc Reconsideration, extending the

time that the motions are due until June 22, 2015.

7.    Dr. Totz does not seek this extension for reasons of delay; rather,

counsel for Dr. Totz has been exceptionally busy with other matters, which

occupy the time that counsel would ordinarily use to prepare Dr. Totz’s

motions, including, but not limited to:

           Responding to a time sensitive Texas Medical Board
            complaint, which is due on May 5, 2015;

           Extensive      document    production      (over     190,000
            documents) in a complex medical product defect lawsuit,
            styled Case No. 4:14-CV-02989, Mary Jane Martine vs.
            ConforMIS, Inc., in the U.S. District Court for the Southern
            District of Texas (Houston Division); and

           Trial preparation for a personal-injury lawsuit, which is set
            for trial on May 11, 2015, styled Cause No. 2014-47431,
            Saldana vs. Lagrone, in the 80th Judicial District Court of
            Harris County, Texas.

8.    Dr. Totz has sought no prior extensions to file these motions.

9.    For the above reasons, Dr. Totz respectfully requests that the Court

grant an extension of time to file his Motion for Rehearing and/or Motion for

En Banc Reconsideration until June 22, 2015.

10.   Dr. Totz respectfully requests all other appropriate relief.


                                          3
                                  Respectfully submitted,

                                  HOLM BAMBACE LLP

                                  By:   /s/ Charles B. Holm
                                        Charles B. Holm
                                        State Bar No. 09900300
                                        Kyle M. Smith
                                        State Bar No. 24054226
                                        1010 Lamar, Suite 1100
                                        Houston, Texas 77002
                                        (713) 652-9700 – Telephone
                                        (713) 652-9702 – Facsimile
                                        cholm@holmbambace.com
                                        ksmith@holmbambace.com

                                  ATTORNEYS FOR APPELLEE,
                                  KENNETH A. TOTZ, D.O., FACEP

                    CERTIFICATE OF CONFERENCE

      Counsel for Dr. Totz has conferred with Appellant’s counsel regarding
this Motion for Extension of Time to File a Motion for Rehearing and/or a
Motion for En Banc Reconsideration. Appellant’s counsel is unopposed.

                                        /s/ Charles B. Holm
                                        Charles B. Holm




                                    4
                       CERTIFICATE OF SERVICE

      I, Charles B. Holm, hereby certify that a true and correct copy of the
foregoing instrument was provided to all counsel of record in accordance with
the applicable Texas Rules of Appellate Procedure on this the 5th day of
May, 2015.

     Reginald E. McKamie, Sr.
     Law Offices of Reginald E. McKamie, Sr.
     1210 Antoine Drive, Suite 100
     Houston, Texas 77055
     Via Facsimile: (713) 465-2894

     Richard M. Law
     Angela M. Nolan
     Stephanie A. Sanders
     Smith Adams Law Feehan LLP
     1415 Louisiana Street, Suite 3800
     Houston, Texas 77002
     Via Facsimile: (713) 652-6000

     Frank A. Doyle
     Gabe A. Sassin
     Myers Doyle
     7676 Woodway, Suite 350
     Houston, Texas 77063
     Via Facsimile: (713) 278-9163

                                         /s/ Charles B. Holm
                                         Charles B. Holm




                                     5